Case 20-11525-amc          Doc 35    Filed 12/16/20 Entered 12/16/20 16:33:46             Desc Main
                                     Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                              Bankruptcy No. 20-11525-amc
 Tamika M Wilson
                                                              Chapter 13
           Debtor
 NewRez LLC d/b/a Shellpoint Mortgage Servicing               Hearing Date: January 12, 2021
                                                              Hearing Time: 11:00a.m.
          Movant                                              Location: Courtroom 4 at Robert N.C.
                                                              Nix Sr. Federal Courthouse
 v.
                                                              900 Market Street, Suite 204
 Tamika M Wilson                                              Philadelphia, PA 19107
           Debtor/Respondent
 WILLIAM C. MILLER, Esquire
          Trustee/Respondent




      NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
         NewRez LLC d/b/a Shellpoint Mortgage Servicing has filed a Motion for Relief from
 the Automatic Stay pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this
 action, and for such other and further relief as to the Court may deem just and proper.

          Your rights may be affected. You should read these papers carefully and discuss
          them with your attorney, if you have one in this bankruptcy case. (If you do not
          have an attorney, you may wish to consult an attorney.)


          1. If you do not want the court to grant the relief sought in the Motion or if you
             want the court to consider your views on the motion, then on or before December 31,
             2020, you or your attorney must filed a response to the Motion. (see Instructions
             on next page).

                 (a) File an answer explaining your position at: 900 Market Street, Suite 204,
                     Philadelphia, PA 19107

          If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
          enough that it will be received on or before the dates stated above; and

                 (b) Mail a copy to the movant’s attorney:

                 Charles G. Wohlrab, Esquire

                                                                                           20-11525-amc
                                                                                              20-035209
                                                                                                   MFR
Case 20-11525-amc      Doc 35    Filed 12/16/20 Entered 12/16/20 16:33:46            Desc Main
                                 Document     Page 2 of 2



             Robertson, Anschutz, Schneid & Crane LLC
             10700 Abbott’s Bridge Rd., Suite 170
             Duluth, GA 30097


      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
         above and attend the hearing, the court may enter an order granting the relief
         requested in the motion.

      3. A hearing on the Motion is scheduled to be held before Ashely M. Chan on
         January 12, 2021, at 11:00a.m. in Courtroom 4, United States Bankruptcy Court,
         900 Market Street, Suite 204, Philadelphia, PA 19107. Unless the court orders
         otherwise, the hearing on this contested matter will be an evidentiary hearing.

      4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
         if you request a copy from the attorney named in paragraph 1(b).

      5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
         Reading at 610-208-5040 to find out whether the hearing has been canceled because
         no one filed a response.




Dated: December 16, 2020

                                                   Robertson, Anschutz, Schneid & Crane
                                                   LLC
                                                   Attorney for Secured Creditor
                                                   10700 Abbott’s Bridge Rd., Suite 170
                                                   Duluth, GA 30097
                                                   Telephone: (470) 321-7112
                                                   By: /s/ Charles G. Wohlrab
                                                   Charles G. Wohlrab, Esquire
                                                   PA Bar Number 314532
                                                   Email: cwohlrab@rascrane.com




                                                                                      20-11525-amc
                                                                                         20-035209
                                                                                              MFR
